K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com March 5, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Meehan Mutual Funds, Inc. File Nos. 333-86655 and 811-9575 Dear Sir or Madam: Pursuant to 497(j) of the Securities Act of 1933, I hereby certify that the form of Prospectus and Statement of Additional Information used with respect to the Meehan Focus Fund, a series of the above Registrant, does not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 20 ("PEA No. 20") to its Registration Statement on Form N-1A and that PEA No. 20 was filed electronically. Very truly yours, /s/ Craig A. Ruckman Craig A. Ruckman cc: Paul P. Meehan Edgemoor Investment Advisors, Inc.
